Order filed, May 16, 2012.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-12-00246-CV
                                ____________

   HUNTER BUILDINGS & MANUFACTURING, L.P., HUNTER BUILDING,
   L.L.C., AND HUNTER BUILDINGS INTERNATIONAL, L.L.C., Appellant

                                       V.

                         MBI GLOBAL, L.L.C., Appellee


                                 ____________

                              NO. 14-12-00247-CV
                                ____________

  BBG GROUP, L.L.C., MILO NICKEL AND THOMAS MICHAEL LEBLANC
                                V.

                         MBI GLOBAL, L.L.C., Appellee


                     On Appeal from the 215th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2008-50193
                                         ORDER

       The reporter’s record in this case was due April 9. 2012, 2012. See Tex. R. App.
P. 35.1. On April 11, 2012, this court granted the court reporters request for extension of
time to file the record until May 9, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.

       We order LaVearn Ivey, the official court reporter, to file the record in this appeal
on or before June 8, 2012.          No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
LaVearn Ivey does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM